Title: To James Madison from William Charles Coles Claiborne, 29 January 1809
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New-Orleans, Jany. 29th. 1809.

In the exercise of the discretion vested in me, by your letter of the 14th. Ultimo, I have selected the Louisiana Courier, as the most eligible paper in this City, for the publication of the Laws of the present Session of Congress, & have directed the letter of appointment, you enclosed me, to the Editors thereof, Messrs. Thierry & Co.  The Louisiana Courier is conducted with some talent and seems disposed to render justice to the measures of the local & General Government.  The Orleans Gazette printed by Bradford & Anderson has heretofore experienced all the support, which the public printing could give it.  The Editors profess to be friendly to the General administration; But for some time past, they have given no evidence of such disposition.
Bradford is the Son of a Gentleman of the same name of Kentucky, whom I have understood is a most worthy & useful Member of Society; But the Son has not profited, as greatly as I could have wished, of his Father’s example & Councils.
Mr. Thierry the principal Editor of the Courier is a frenchman by Birth, and some very improper and inflammatory publications which appeared three or four years since are attributed to him; But his politicks have now assumed a very different aspect, and the paper which he conducts is the only one, of eight, in this City, that gives support to the Government.  I am Sir, with great respect, yo: hble Servt.

William C. C. Claiborne

